March 7, 2011 VIA EDGAR AND OVERNIGHT MAIL Ms. Tabatha Akins Division of Corporation Finance Securities and Exchange Commission 450 Fifth Street N.W. Washington D.C. 20549 Re:Universal Insurance Holdings, Inc. Item 4.02 Form 8-K, Filed February 23, 2011 File No. 001-33251 Comment Letter Dated February 28, 2011 Dear Ms. Akins: This is to confirm your telephone conversation with Anand D. Nair, Esq. on March 4, 2011 regarding our intention to file a full response to the Comment Letter dated February 28, 2011 on or before March 21, 2011. As explained on the call, we are reviewing the comments carefully and are in the process of gathering information and formulating complete responses in conjunction with our auditors. Moreover, we are in the process of preparing our annual report on Form 10-K which also requires our attention and resources. If you have any further questions or if I can be of any further assistance please do not hesitate to contact me at (954) 958-1226. Very truly yours, /s/ George R. De Heer George R. De Heer Chief Financial Officer
